 Case 2:20-cv-12464-DML-EAS ECF No. 5 filed 09/09/20                   PageID.35      Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


ANGELA WALLACE,

                      Plaintiff,
v.                                                           Case No. 20-12464
                                                             Honorable David M. Lawson

SAM’S EAST, INC.,

                  Defendant.
___________________________________________/


                   STANDING ORDER REQUIRING SUBMISSION OF
                      INFORMATION REGARDING REMOVAL

       This case has been removed from state court. The removal notice did not contain sufficient

information for the Court to determine that the removal to this Court was proper.

       Accordingly, it is ORDERED that the removing defendant within seven (7) days of the

date of this order shall serve and file a submission providing the following information:

       1.      A full explanation if all defendants served at the time of removal did not join in the
               notice of removal.

       2.      A full explanation if the notice of removal is dated more than thirty (30) days after
               the first defendant was served.

       3.      If the action has been removed on grounds of diversity jurisdiction, a statement
               explaining the basis of removal if any of the defendants, including partners or
               members of all non-corporate entities of any defendant, served at the time of
               removal is a citizen of Michigan.

       4.      If the action has been removed on grounds of diversity jurisdiction, the citizenship
               of all named plaintiffs; the citizenship of all named defendants, including the
               citizenship of all members or partners in any non-corporate party; and the state of
               incorporation and principal place of business of all corporate defendants, if such
               states of citizenship were not set forth in the notice of removal.
 Case 2:20-cv-12464-DML-EAS ECF No. 5 filed 09/09/20                   PageID.36      Page 2 of 2




       5.      If the action has been removed on grounds of diversity jurisdiction, a statement
               providing the basis of the claim that the amount in controversy exceeds $75,000.
               The response to this paragraph will be considered the removing defendant’s
               opportunity to be heard under E.D. Mich. LR 81.1(e).

       6.      If the action has been removed on grounds other than diversity jurisdiction, a
               statement describing the federal statute, constitutional provision, or rule of federal
               common law that creates the right to sue in this case.

       If the plaintiff has a response to defendants’ submission, such response, if any, shall be

filed and served within fourteen (14) court days of the date of this order. Any motion to remand

the action to state court based on any procedural defects in the removal must be filed, if at all,

thirty (30) days after removal or sooner. See 28 U.S.C. § 1447(c).


                                                             s/David M. Lawson
                                                             DAVID M. LAWSON
                                                             United States District Judge

Dated: September 9, 2020
